TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00053-CV


Jeffrey Roland Boggess, Appellant

v.

Estate of Martha Blakley, with Betsy Blakley, the Independent Executor of the 
Estate of Martha Blakely, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-FM-04-005498, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This cause is before the Court on the parties' joint motion to abate appeal pending
settlement.  We grant the parties' joint motion to abate appeal.  The parties are ordered to report to
this Court on the status of this matter on or before sixty days from the date of this opinion.  If
settlement is complete, the parties shall file a proper motion in this Court to dispose of the appeal. 
If additional time is needed to complete the settlement proceedings, the parties shall advise the Court
of the additional time needed to complete settlement.
 
  						Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Abated
Filed:   September 21, 2007